Per Curiam. This claim, arising out of the death of a patrolman allegedly killed in the line of duty, seeks payment of compensation to the decedent’s beneficiary pursuant to the provisions of the "Law Enforcement Officers and Firemen Compensation Act,” [hereafter, "the Act”] Ill. Rev. Stat. 1971, Ch. 48, §281 et. seq. The Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Attorney General; a written statement of the decedent’s supervising officer; and a report by the Illinois Attorney General’s office which substantiates matters set forth in the application. Based upon these documents and other evidence submitted at a hearing before the full Court on July 10, 1974, the Court finds as follows: 1. That the claimant, Carol Jankovsky, is the wife of the decedent and is the beneficiary who was designated by him as stated in her application for benefits; 2. That the decedent, Joseph R Jankovsky, was a Patrolman employed by the Countryside Police Department and engaged in the active performance of his duties, within the meaning of §2(e) of the Act, on April 6, 1974; 3. That on said date, Patrolman Jankovsky was struck by a camper-trailer truck while outside of his patrol car and beside another vehicle he had stopped for an apparent traffic violation on Route 45 (near 67th Street) in Countryside. Patrolman Jankovsky died on April 6, 1974, and the Coroner’s Certificate of Death recites the immediate cause of death as "multiple injuries extreme.” 4. The Court finds, therefore, that Patrolman Jankovsky was killed in the line of duty as defined in §2(e) of the Act, and 5. That the proof submitted in support of this claim satisfies all of the requirements of the Act, and the claim is therefore compensable thereunder. It Is Hereby Ordered that the sum of $20,000 (twenty thousand dollars) be awarded to Carol Jankovsky as wife and designated beneficiary of the deceased patrolman, Joseph Jankovsky.